Appeal from order entered on June 29, 1960, granting defendant-respondent’s motion to dismiss the complaint for lack of prosecution, unanimously dismissed, without costs. No opinion. Order entered on September 15, 19-60, denying plaintiff’s motion for a rehearing upon additional papers of defendant Colorfilm, Inc.’s, motion to dismiss the complaint for lack of prosecution, unanimously affirmed, with $20 costs and disbursements to the respondent. No opinion. Concur — Botein, P. J., Breitel, Rabin, Eager and Bastow, JJ.